DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email on 3/5/2021 after an interview with Rita Vacca on 2/26/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A gas turbine engine, comprising:
           a housing circumferentially surrounding an electric machine, wherein the housing supports the electric machine therewithin, 

the cooling passage providing from an upstream inlet to a downstream outlet a flow of fluid therethrough, 
the upstream inlet being forward of the downstream outlet with respect to a serial flow arrangement of the gas turbine engine, and 
the housing defining a primary flowpath in fluid communication with a core engine, the housing defining an inlet of the primary flowpath upstream of the electric machine, wherein the primary flowpath at least partially circumferentially surrounds the electric machine and is disposed outward along a radial direction of the cooling passage, wherein the cooling passage is radially outward of the electric machine between the upstream inlet and the downstream outlet.

2. (Currently Amended) The gas turbine engine of claim 1, wherein the cooling passage defines a circumferential passage extended at least partially circumferentially around the electric machine at an upstream end and at a downstream end, wherein the cooling passage defines an axial passage extended between each circumferential passage

Rejoin claims 7-12 and 14 as being drawn to the elected species.

Rejoin method claims 17-20 with claim 17 amended as follows:
17. (Currently Amended) A method of fluid cooling for an electric machine of a gas turbine engine, the method comprising:
positioning the electric machine within a housing circumferentially surrounding the electric machine and supporting the electric machine therewithin, the housing defining a cooling passage proximate to the electric machine, wherein 
flowing a first fluid through the cooling passage such that the fluid at least partially 
flowing a second fluid through a primary flowpath defined through and in fluid communication with the housing and a core engine of the gas turbine engine, the housing defining an inlet of the primary flowpath upstream of the electric machine, the primary flowpath at least partially circumferentially surrounding the electric machine outward along the radial direction of the cooling passage, the cooling passage being radially outward of the electric machine between the upstream inlet and the downstream outlet, and wherein flowing the second fluid through the primary flowpath transfers thermal energy from the first fluid to the second fluid.


Reasons for Allowance
Claims 1-2, 4-12, 14, 16-23 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 17; in particular:
“the upstream inlet being forward of the downstream outlet with respect to a serial flow arrangement of the gas turbine engine, and…
wherein the cooling passage is radially outward of the electric machine between the upstream inlet and the downstream outlet.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouiller et al. 20060108807 teaches an electric machine (60 in Figs. 1 and 2) surrounded by helical cooling passages 72 in Fig. 2) which extend radially inward relative to the electric machine between the upstream inlet (74 in Fig. 2; para. 46) and the downstream outlet (outlet of nozzles 52 and 76 in Fig. 2; para. 47).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741